      Case 3:20-cv-00512-G Document 1 Filed 02/27/20                    Page 1 of 8 PageID 1



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

BLAKE BOTELER, on behalf of himself
and others similarly situated,

              Plaintiff,

                       v.                                   Civil Action No. 3:20-cv-512

AT&T SERVICES, INC.,                                        JURY DEMANDED

         Defendant.

                             COLLECTIVE ACTION COMPLAINT

         Blake Boteler (“Plaintiff”) files this Collective Action Complaint (“Complaint”)

 against AT&T Services, Inc. (“Defendant”), and in support states the following:

         Nature of this Lawsuit

         1.        Defendant employed Plaintiff and other non-management employees

 (collectively, “Security Employees”) to provide physical security protection for Defendant

 and its personnel at Defendant’s headquarters located in downtown Dallas.1

         2.        Defendant paid Plaintiff and other Security Employees on a salary basis.

         3.        Defendant’s Security Employees regularly worked over 40 hours per week.

         4.        Defendant classified Security Employees as exempt from state and federal

 overtime laws and did not pay them overtime for all overtime hours worked.




 1
  See https://investors.att.com/resources/contacts (providing that Defendant’s headquarters are located at
 308 S. Akard Street, Dallas, Texas 75202) (last visited February 25, 2020).
                                                    1
     Case 3:20-cv-00512-G Document 1 Filed 02/27/20            Page 2 of 8 PageID 2



       5.      The security functions primarily performed by Plaintiff and other Security

Employees consisted of monitoring camera feeds and patrolling to detect security risks,

investigating suspicious activity and potential security risks, acting as the first responder

in emergency situations, providing physical protection to Defendant’s personnel, and

physically examining suspicious mail and packages for hazardous materials (collectively,

“Security Work”).

       6.      The Security Work performed by Plaintiff and other Security Employees was

non-exempt work.

       7.      Plaintiff brings this action on behalf of himself and other similarly situated

Security Employees, who, due to Defendant’s misclassification scheme, were not paid all

earned overtime pay for time they worked in excess of forty (40) hours in one or more

individual workweeks in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §

201, et seq.

       The Parties

       8.      Plaintiff worked for Defendant under the job title “Lead Analyst-Asset

Protection” in Texas from approximately May 2016 to the present.

       9.      Defendant is a Delaware corporation and has its principal place of business

in this District.

       Jurisdiction and Venue

       10.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 because

Plaintiff’s FLSA claim arises under federal law. See 29 U.S.C. § 216(b).



                                              2
     Case 3:20-cv-00512-G Document 1 Filed 02/27/20           Page 3 of 8 PageID 3



       11.     Venue is proper in this District under 28 U.S.C. § 1391 because the events

forming the basis of this suit occurred in this District.

       Factual Allegations

       12.     Plaintiff worked as a Security Employee for Defendant.

       13.     During his employment with Defendant, Plaintiff primarily performed

Security Work.

       14.     During his employment with Defendant, Plaintiff’s job duties did not include

managing the Defendant’s enterprise or a subdivision or recognized department of

Defendant’s enterprise.

       15.     During his employment with Defendant, Plaintiff’s responsibilities did not

include interviewing applicants, selecting new hires, conducting performance evaluations

of other employees, setting rates of pay for employees, apportioning work among

employees, or creating employee work schedules.

       16.     During his employment with Defendant, Plaintiff’s job duties did not include

customarily or regularly directing the work of two or more employees.

       17.     Rather, Plaintiff was closely supervised and monitored by other employees

during his employment, including Defendant’s Director of Executive Protection and

Employee Travel Security, Billy R. Peek.

       18.     During his employment with Defendant, Plaintiff did not have the authority

to hire, fire, or discipline other authorities.

       19.     During his employment with Defendant, Plaintiff did not have responsibility

to make hiring or firing recommendations.

                                                  3
     Case 3:20-cv-00512-G Document 1 Filed 02/27/20            Page 4 of 8 PageID 4



        20.   During his employment, Plaintiff never made a hiring, firing, advancement,

or promotion recommendation that Defendant followed by hiring, firing, advancing, or

promoting another employee.

        21.   During his employment with Defendant, Plaintiff had no role or involvement

in creating or changing Defendant’s policies or procedures.

        22.   During his employment, Plaintiff was required to follow Defendant’s

policies and procedures in performing his Security Work.

        23.   During his employment with Defendant, Plaintiff’s primary job duties were

routine and rote and did not include the exercise of discretion and judgment with respect

to matters of significance.

        24.   Defendant suffered and permitted Plaintiff to work over 40 hours in one or

more individual workweeks during the last three (3) years.

        25.   During his employment with Defendant, Plaintiff worked over 40 hours in

one or more individual workweeks during the last three (3) years.

        26.   Defendant classified Plaintiff as exempt from the overtime provisions of the

FLSA.

        27.   Defendant paid Plaintiff a salary.

        28.   Defendant paid Plaintiff the same amount of compensation each week

regardless of the number of hours he worked each week during his employment.

        29.   When Plaintiff worked over 40 hours in individual workweeks, Defendant

did not pay Plaintiff overtime at one-and-one-half times his regular rate of pay.

        30.   Defendant is an “enterprise” as defined by the FLSA in 29 U.S.C. § 203(r)(1).

                                             4
     Case 3:20-cv-00512-G Document 1 Filed 02/27/20             Page 5 of 8 PageID 5



       31.    Defendant is an enterprise engaged in commerce or in the production of

goods for commerce as defined by the FLSA in 29 U.S.C. § 203(s)(1)(A).

       32.    Defendant has more than $500,000 in sales made or business done in each of

the last three calendar years.

       33.    During his employment, Plaintiff was an “employee” of Defendant as

defined by the FLSA in 29 U.S.C. § 203(e).

       34.    During his employment, Defendant was Plaintiff’s “employer” as defined by

the FLSA in 29 U.S.C. § 203(d).

       Collective Action Allegations

       35.    Plaintiff brings his FLSA claim as a collective action.

       36.    Plaintiff’s consent form to participate in the collective action is attached.

       37.    The collective action is defined as follows:

       All individuals employed by Defendant as Security Employees in Dallas,
       Texas in the last three years who were paid a salary and classified as exempt
       from overtime (“Collective Action Members”).

       38.    Plaintiff and the Collective Action Members are similarly situated because

they were paid in the same manner and performed the same primary job duties.

       39.    In the last three years, Defendant employed individuals who performed the

same primary job duties as Plaintiff.

       40.    Of Defendant’s employees who performed the same primary job duties as

Plaintiff in the last three years, Defendant classified some or all of them as exempt from

the overtime provisions of the FLSA and paid them a salary.



                                              5
     Case 3:20-cv-00512-G Document 1 Filed 02/27/20            Page 6 of 8 PageID 6



       41.    Of employees classified as exempt who performed the same primary job

duties as Plaintiff in the last three years, some or all worked over 40 hours in individual

workweeks.

       42.    Defendant maintained one or more common job descriptions for Collective

Action Members.

       43.    Defendant has names and addresses for potential Collective Action Members

in its payroll or personnel records.

       44.    Defendant has phone numbers for potential Collective Action Members in its

payroll or personnel records.

       45.    Defendant has email addresses for potential Collective Action Members in

its payroll or personnel records.

       46.    Defendant is aware or should have been aware that the FLSA required it to

pay potential Collective Action Members overtime wages.

                                        COUNT I
                       Violation of the Fair Labor Standards Act

       47.    Plaintiff incorporates here the previous allegations of this Complaint.

       48.    This count arises from Defendant’s violation of the FLSA by failing to pay

overtime wages to Plaintiff and the Collective Action Members when they worked over 40

hours in individual workweeks.

       49.    Plaintiff was not exempt from the overtime provisions of the FLSA.

       50.    The Collective Action Members were not exempt from the overtime

provisions of the FLSA.


                                             6
    Case 3:20-cv-00512-G Document 1 Filed 02/27/20            Page 7 of 8 PageID 7



       51.     Plaintiff was directed by Defendant to work, and he did work, more than 40

hours in one or more individual workweeks.

       52.     Other Collective Action Members were directed by Defendant to work, and

did work, more than 40 hours in one or more individual workweeks.

       53.     Defendant paid Plaintiff a salary and no overtime compensation.

       54.     Defendant paid other Collective Action Members a salary and no overtime

compensation.

       55.     Defendant violated the FLSA by failing to pay overtime wages to Plaintiff at

one-and-one-half times his regular rate of pay when he worked over 40 hours in one or

more individual workweeks.

       56.     Defendant violated the FLSA by failing to pay overtime wages to other

Collective Action Members at one-and-one-half times their regular rates of pay when they

worked over 40 hours in one or more individual workweeks.

       57.     Defendant’s failure to pay Plaintiff and other Collective Action Members

one-and-one-half times their regular rates for all time worked over 40 hours in a workweek

was willful.

       WHEREFORE, Plaintiff, on behalf of himself and the Collective Action Members,

seeks a judgment against Defendant as follows:

       A.      All unpaid overtime wages due to Plaintiff and the Collective Action

Members;




                                             7
       Case 3:20-cv-00512-G Document 1 Filed 02/27/20               Page 8 of 8 PageID 8



        B.     Liquidated damages equal to the unpaid overtime compensation due; or in

the absence of liquidated damages, prejudgment interest on the amount of overtime wages

due;

        C.     Reasonable attorneys’ fees and costs incurred in filing and prosecuting this

lawsuit; and

        D.     Such other relief as the Court deems appropriate.

        Jury Demand

        Plaintiff demands a trial by jury.



                                                  Respectfully submitted,


                                                  By: Jack Siegel
                                                  One of Plaintiff’s Attorneys

 Travis M. Hedgpeth                               Jack Siegel
 The Hedgpeth Law Firm, PC                        Siegel Law Group PLLC
 3050 Post Oak Blvd.                              4925 Greenville Avenue | Suite 600
 Suite 510                                        Dallas, Texas 75206
 Houston, Texas 77056                             Tel: (214) 790-4454
 Tel: (281) 572-0727                              jack@siegellawgroup.biz
 travis@hedgpethlaw.com



                               CERTIFICATE OF SERVICE

     This is the Original Complaint. Service of this Complaint will be made on Defendant with
summons to be issued by the clerk according to the Federal Rules of Civil Procedure.


                                                  /s/ Jack Siegel
                                                  JACK SIEGEL



                                             8
